                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   RICHARD M. WISEMAN,                                       No. C 18-3866 WHA (PR)
                                                                         10                    Plaintiff,                               ORDER OF DISMISSAL
                                                                         11        v.
United States District Court




                                                                              CHEVRON LUB OIL; MIKE LONG;
                               For the Northern District of California




                                                                         12
                                                                              JAMES MASON,
                                                                         13
                                                                                               Defendants.
                                                                         14                                            /
                                                                         15
                                                                                                                           INTRODUCTION
                                                                         16
                                                                                        Plaintiff, a California prisoner proceeding pro se, filed this civil rights case under 42
                                                                         17
                                                                              U.S.C. 1983 alleging that defendants caused him to suffer an accident in the workplace and
                                                                         18
                                                                              improperly terminated his employment. Defendant Chevron Lub Oil is his former employer,
                                                                         19
                                                                              and defendants Mike Long and James Mason are also employed there. He is granted leave to
                                                                         20
                                                                              proceed in forma pauperis in a separate order. For the reasons discussed below, the complaint
                                                                         21
                                                                              is DISMISSED for failure to state a cognizable claim for relief.
                                                                         22
                                                                                                                             ANALYSIS
                                                                         23
                                                                              A.        STANDARD OF REVIEW
                                                                         24
                                                                                        Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         25
                                                                              redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         26
                                                                              1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         27
                                                                              which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         28
                                                                              monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                          1   se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                          2   (9th Cir. 1990).
                                                                          3           Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                          4   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
                                                                          5   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          6   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          7   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          8   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          9   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                         10   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                         11   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
United States District Court
                               For the Northern District of California




                                                                         12   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                         13   at 1974.
                                                                         14   B.      LEGAL CLAIMS
                                                                         15           To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements:
                                                                         16   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         17   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         18   West v. Atkins, 487 U.S. 42, 48 (1988). Private companies and private citizens, such as
                                                                         19   defendants, are not state actors who may be sued under Section 1983. Plaintiff’s claims that
                                                                         20   defendants caused him to suffer an accident in the workplace and then improperly terminated
                                                                         21   him fall under state law, moreover. As such, plaintiff must bring his claims in state court.
                                                                         22                                             CONCLUSION
                                                                         23           For the reasons set out above, this case is DISMISSED. The clerk shall enter judgment
                                                                         24   and close the file.
                                                                         25           IT IS SO ORDERED.
                                                                         26
                                                                              Dated: October        16   , 2018.
                                                                         27                                                  WILLIAM ALSUP
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                         28
                                                                                                                                2
